Beck, Ch. J.
The defendant, by a resolution of its board of supervisors, passed December 8, 1863, offered to pay each soldier, who should enlist in the United States army, and should be credited to the county upon its quota of troops prior to the 5th day of January, 1864, the sum of $100 upon the presentation of evidence of enlistment and credit as aforesaid.
Under this resolution and in compliance with its terms, plaintiff enlisted and was credited to the county, and evidence thereof was presented in compliance with the terms of the resolution. Payment of $50 was made plaintiff upon the bounty, September, 1866. The action was commenced March 30,1872. These facts appear in the petition.
The contract existing between the plaintiff and defendant, which arose upon the resolution of the defendant and plain*439tiffs acceptance, rests in parol. This point was ruled in Baker v. Johnson County, 33 Iowa, 151, upon a state of facts identical in effect with those averred in the petition. It is there fully discussed, and demands no further consideration here. The contract sued on being verbal, recovery thereon is limited to five years. Rev., § 2?40, p. 3. The district court correctly sustained the demurrer.
Affirmed.